DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The amended claim limitations of the last two lines of independent claims 1,11,18 is problematic.  It cannot be determined if last two lines “intake air pressure” suffers from double inclusion with the previously claimed “intake air pressure” in e.g. claim 1 second clause.  Further, it appears to suffer from double inclusion with claims 7-8,15-16,19 IMAP.  Further the last line recites “a control target”.  It is unclear what is meant by the term “a control target” as the second clause of claim 1 recites “a control term indicative of at least one of an intake air pressure”.  Further the last two lines amendment recites adjusting the braking power using intake air pressure, but the immediately preceding clause already requires this.  It cannot be determined if the amendment further limits the claim or suffers from double inclusion.  It cannot be determined if the amendment introduces further limitations or is confounded with IMAP of claims 7-8,15-16,19. Every preceding step of the independent claims require intake air pressure as part of the control of braking power already, it is unclear how the amendment further limits the claims.  The metes and bounds of the claim cannot be determined and is therefore indefinite.  The remaining dependent claims are rejected due to dependency from rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,6,9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mulloy et al US 2014/0214308.
In Re 1,6,9 Mulloy teaches
1. A method of braking an engine (title) comprising: 
operating an engine in a cylinder-number braking mode (180 fig 1 compression brake) where exhaust valves for at least some combustion cylinders in the engine are operated in an engine braking timing pattern (para 33); 
determining a control term (construed as 210 enablement conditions met fig 3, para 12 “compressor outlet temperature” where ideal gas law yields pressure from temperature with compressor outlet being in intake, further para 37 intake manifold pressure) indicative of at least one of an intake air pressure (paras 34-45, especially para 43 which teach increase and drop or changes of intake air pressure) different from a present intake air pressure (further para 37 intake manifold pressure) or a change to an intake air pressure (para 37 pressure differential across engine, paras 34-45, especially para 43 which teach increase and drop or changes of intake air pressure across engine) from a present intake air pressure (para 37 intake manifold pressure) that varies a braking power of the engine (paras 34-45); 
commanding varying a position of an exhaust-impinged surface in an exhaust turbine for the engine based on the determined control term (VGT step 230, para 46); 
varying a speed of an intake air compressor for the engine driven by the exhaust turbine, based on the commanded varying of a position of the exhaust-impinged surface (para 46 VGT); and 
adjusting the braking power of the engine, within the cylinder- number braking mode, based on a change to intake air pressure in the engine occurring in response to the varied speed of the intake air compressor (para 46, title, abstract, the braking power of the engine is increased when enablement conditions are entered, further the last sentence of para 46 states continuous running of fig 3 method 200); and 
the adjusting the braking power including adjusting the braking power using intake air pressure as a control target (see 35 USC 112b rejection above)( Mulloy paras 44-45 especially:
“Desirably, however, according to the compressor map 142, the intake manifold air mass flow, intake manifold pressure, and the turbocharger speed should not be dropped, and should be maintained at or near the maximum allowable rotor speed.[…] Because the air intake manifold pressure 112 has been effectively maintained or held constant, and the exhaust manifold pressure has increased, the pressure differential across the engine 110 is increased, which as discussed above, results in an increase in the braking power of the compression brake.”)( Every preceding step of the independent claims require intake air pressure as part of the control of braking power already)(see above claimed “determining a control term indicative of at least one of an intake air pressure” which is a control target)(at least figs 1-3 paras 1-61).  
6. The method of claim 1 further comprising receiving an engine speed signal (paras 33,36,37,47) and receiving an altitude signal (construed as para 27 operating conditions including pressure, where ambient pressure changes with altitude), and the determining of the control term includes determining the control term based on the engine speed signal and the altitude signal (figs 1-3 based on said inputs above).  
9. The method of claim 1 wherein the commanding varying of a position of an exhaust-impinged surface includes commanding varying a turbine vane position in the exhaust turbine (VGT).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5,7-8,11,12,15-16,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al US 2014/0214308 in view of Warner et al US 6,883,318.
IN Re 2, Mulloy further teaches receiving an engine braking request requesting the cylinder- number braking mode (154 fig 2, 180) from among a plurality of available cylinder- number braking modes (paras 34-36, compression brake controller 154 outputs varying demand levels or modes) each braking the engine; and Attorney Docket No. 20-0046US01 -16- commanding the operation of exhaust valves in the engine braking timing pattern, for a number of the combustion cylinders that is dependent upon the cylinder-number braking mode requested.  
Mulloy does not teach although Warner teaches engine braking using a different number of combustion cylinders (background fig 2 358).  Warner further teaches different modes have different powers with different number of cylinders (background).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mulloy’s implementation of compression brake controller power with Warner’s differeing number of cylinders to have adjustable engine braking capacities via different cylinders.
IN Re 3, Mulloy further teaches wherein the receiving of the engine braking request includes receiving an engine braking request from an engine braking control switch (para 34, construed as brake pedal in cab of vehicle) in a cab of a machine having a driveline coupled to the engine (para 27).  
IN Re 4, Mulloy further teaches wherein the determining of a control term includes determining the control term using a map (“map” 142 paras 39,44-47) associated with the requested cylinder-number braking mode.  
IN Re 5, Mulloy further teaches the map is one of a plurality of maps each corresponding to one of the plurality of available cylinder-number braking modes (para 39 “Additionally, the controller 120 includes a compressor map 142 or control surface having predetermined speed values associated with various compressor pressure ratio and mass flow combinations for controlling the speed of the compressor 134.” Note ‘various’ is plural).  
In Re 7, Mulloy further teaches the determining of the control term includes determining a intake manifold pressure (IMAP) (at least paras 34-45 with mass air flow equivalent to IMAP per the laws of fluid dynamics of an ideal compressible gas).  
Mulloy is silent as to desired however Warner teaches desired intake manifold pressure (fig 6, abstract, mass air flow equivalent to IMAP per the laws of fluid dynamics of an ideal compressible gas).  Warner further teaches correcting error to track desired (col 9 ll 1-15). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mulloy’s IMPA with Warners desired to correct error to track desired.
In Re 8, Mulloy as modified by Warner further teaches comprising monitoring an IMAP, determining an IMAP error based on a difference between the monitored IMAP and the desired IMAP, and commanding further varying of the position of the exhaust-impinged surface in the exhaust turbine based on the IMAP error (Warner fig 6 added to Mulloy with Mulloy thus further controlling VGT turbine an intake air control component).  

In Re 11, claim 11 rejected over in re 1-3 over Mulloy in view of Warner as described above.  Further Mulloy paras 53-60 teaches multiple module controller embodiments.
In Re 12, claim 12 rejected over in re 6 over Mulloy as described above.
In Re 15-16, claims 15-16 rejected over in re 7-8 over Mulloy in view of Warner as described above.

In Re 18, claim 18 rejected over claims 1-3,6 over Mulloy in view of Warner as described above.  Further Mulloy paras 53-60 teaches multiple module controller embodiments.
In Re 19, claims 19 rejected over in re 7-8 over Mulloy in view of Warner as described above.

Claim(s) 10,13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al US 2014/0214308 in view of Andrasko et al US 8,290,689.	
In Re 10, Mulloy teaches the control term as described above.
Mulloy does not teach although Andrasko teaches further comprising receiving a braking power modulation request (construed as T_brakemax fig 2 and 206 output shift position).  Andrasko further teaches ability to downshift transmission based on T_brakemax (col 5 ll 30-50).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Andrasko’s modulation to Mulloy’s determining of the control term to base the term on the braking power modulation request to allow automatic downshifts.
In Re 13, Mulloy further teaches the engine braking controller is further structured to determine the control term using a map having as coordinates engine speed (see in re 4-6 above).
Mulloy does not teach although Andrasko teaches the map with coordinates of engine speed and altitude (figs 3 or 4, engine speed barometric pressure, altitude col 4 l 45 - col 5 l 30).  Andrasko further teaches correction based on altitude (col 4 l 45 - col 5 l 30).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mulloy with Andasko’s map with coordinates of engine speed and altitude to correct with maps.
In Re 20, Mulloy teaches the control term and engine braking controller as described above.
Mulloy does not teach although Andrasko teaches further comprising a transmission controller (construed as 204-206 fig 2) structured to produce a braking power modulation request (construed as T_brakemax fig 2 and 206 output downshift position col 4 ll 40-45 to increase engine braking from lower gear ratio).  Andrasko further teaches ability to downshift transmission based on T_brakemax (col 5 ll 30-50).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Andrasko’s modulation to Mulloy’s determining of the control term to base the term on the braking power modulation request to allow automatic downshifts.


Claim(s) 14,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mulloy et al US 2014/0214308 in view of Andrasko et al US 8,290,689 and Warner et al US 6,883,318.	
	In Re 14, claim 14 rejected over in re 5 over Mulloy in view of Warner as described above.
In Re 17, Mulloy further teaches an engine braking control switch having of switch configurations each corresponding to one of a plurality of available cylinder-number braking modes.
Mulloy does not teach although Warner teaches a finite number (88,90,92 fig 2).  Warner further teaches engine brake switches selectable, background.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Mulloy’s switch with Warner’s finite switches to be user selectable.
Mulloy does not teach although Andrasko teaches a second controller structured to produce a braking power modulation request (construed as T_brakemax fig 2 and 206 output shift position).  Andrasko further teaches ability to downshift transmission based on T_brakemax (col 5 ll 30-50).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Andrasko’s modulation to Mulloy’s determining of the control term to base the term on the braking power modulation request to allow automatic downshifts.

Response to Arguments
Applicant's arguments filed 8/26/22 have been fully considered but they are not persuasive, see new grounds of rejection above over Mulloy.
Examiner finds pg 8 of reply applicant summarizes the claim amendment, invention, and previous examiner reply to arguments.
Applicant argues top of pg 9 claim amendments that are addressed in the rejection above over Mulloy, see Mulloy intake manifold pressure item 112 paras 44-45 and map item 142.
Applicant further argues pg 9 that instant para 23 is “antecedent basis” which examiner takes as “support”.  Examiner finds instant para 23 supports IMAP or intake manifold air pressure, see 35 USC 112b rejection above.  Further, see Mulloy paras 44-45 especially:
“Desirably, however, according to the compressor map 142, the intake manifold air mass flow, intake manifold pressure, and the turbocharger speed should not be dropped, and should be maintained at or near the maximum allowable rotor speed.
Because the air intake manifold pressure 112 has been effectively maintained or held constant, and the exhaust manifold pressure has increased, the pressure differential across the engine 110 is increased, which as discussed above, results in an increase in the braking power of the compression brake.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/             Primary Examiner, Art Unit 3747